Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-9 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application is a U.S. National Phase Application of PCT International Application No. PCT/CN2020/080407 filed on March 20, 2020.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
GOA unit (claim 1)
Paragraph 0022
Pull-up control unit (claim 1-2)
Figure 1, element 20
First pull-up unit (claim 1, 5)
Figure 1, element 11
Second pull-up unit (claim 1, 5)
Figure 1, element 12
Third pull-up unit (claim 1, 5)
Figure 11, element 13
Feedback unit (claim 1, 4)
Figure 1, element 30
Pull down unit(claim 1, 6)
Figure 1, element 40
Pull down control unit (claim 1, 7)
Figure 1, element 50



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-9 are allowed.
The claimed invention recites 
Claim 1 “ A gate driver on array (GOA) circuit, comprising a plurality of cascaded GOA units, wherein an n-th stage GOA unit configured to output an n-th stage horizontal scanning signal, wherein n is a natural number, comprises: a pull-up control unit configured to receive a stage transmission signal of a previous stage and electrically connected to a first node and a second node to output the stage transmission signal of the previous stage to the first node and the second node under control of the stage transmission signal of the previous stage; a feedback unit configured to receive a stage transmission signal of a current stage and electrically connected to the first node and the second node to feedback a voltage potential of the stage transmission signal of the 

The following prior arts are representative of the state of the prior art:  
Kim et al, U.S. Patent Publication No. 20070296681 (figure 3)

Hwang, U.S. Patent Publication No. 20100097368 (figure 4A)

The prior arts cited fails to fairly teach or suggest the combined features of the invention including a feedback unit configured to receive a stage transmission signal of a current stage and electrically connected to the first node and the second node to feedback a voltage potential of the stage transmission signal of the current stage to the second node under control of a voltage potential of the first node; a first pull-up unit configured to receive a first clock signal and electrically connected to the first node to output a first scanning signal under the control of the voltage potential of the first node; a second pull-up unit configured to receive a second clock signal and electrically connected to the first node to output a second scanning signal under the control of the voltage potential of the first node; a third pull-up unit configured to receive a third clock signal and electrically connected to the first node to output a third scanning signal under the control of the voltage potential of the first node; a pull-down unit configured to receive a stage transmission signal of a stage after a next stage and a low DC voltage, and electrically connected to the first node and the second node to output a low DC voltage signal to the first node and the second node under control of the stage transmission signal of the stage after the next stage; a pull-down control unit configured to receive a high DC voltage signal and the low DC voltage signal, and electrically connected to the first node, the second node, the stage transmission signal of the current stage, the first scanning signal, the second scanning signal, and the third scanning signal to pull down voltage potentials of the first node, the second scanning 

These features find support at least at figure 1 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-9 are allowed.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al, U.S. Patent Publication No. 20170039950 (figure 3-4), Xue et al, U.S. Patent Publication No. 20190066596 (figure 1), Xue, U.S. Patent Publication No. 2020/0357341 (figure 3), Feng et al, U.S. Patent Publication No. 2021/0327363 (figure 3).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625